DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 1, lines 13-14, the limitation “the portion of the loop is located within the and to extend within the at least one lumen…” should be replaced with “the portion of the loop is located within the port and to extend within the at least one lumen…” for claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.C00013818.USU2

Claim(s) 1, 2, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al (US 5,772,668) (“Summers”) in view of White et al (US 2006/0200031) (“White”) and further in view of Gagner et al (US 2011/0144560) (“Gagner”).
Regarding Claim 1, while Summers teaches a kit for intravascular implantation of an implantable device within a patient (Abstract, Figs. 5 and 6), the kit comprising: 

an elongated shaft having a distal portion and defining at least one longitudinal lumen (Figs. 5 an 6, tube 22) and a port in fluid communication with the lumen (Figs. 5 and 6, ports / windows 28 and 30 are in fluid communication with the lumen with the loops looping around an internal tube in the lumen), having a port located proximal to the distal portion (Fig. 7 and 8, the loop / cusp 18 acting as the proximal cusp), the shaft sized to traverse a vasculature of the patient (Abstract) and the port sized to receive at least a portion of the loop of the fixation assembly of the implantable medical device (Figs. 5 and 6, show the ports sized to receive the loops); and 
at least one locking mandrel configured to be positioned within the at least one lumen of the shaft (Fig. 6, wires 24 and 26) and configured to pass through loop of the fixation assembly of the implantable device (Fig. 5, wires 24 and 26 pass through the cusps 18 and 20) while the device housing is located exterior to the shaft and proximal to the distal portion thereof (Fig. 5, stent 10 located exterior to the shaft) and the portion of the loop is located within the port and to extend within the at least one lumen distally from the port and from the portion of the loop therein (Figs. 5 and 6, portion of the loop extends internally into the lumen), 
Summers fails to teach the implantable device comprises an implantable medical device;
However White teaches a kit for intravascular implantation of an implantable medical device (Abstract, Fig. 30, [0059] implantable assembly, [0049] which may comprise a pressure sensor), using anchoring of the medical device to an exterior shaft by loops engaging with a locking mandrel (Fig. 30, anchoring of implantable assembly 31 done by wire loops 35 engaging with a tether wire, which is specified as 108 in [0078] and 111 in Fig. 30)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the stent of Summers for the implantable assembly of 
Yet their combined efforts fail to teach wherein a reduced profile portion of the shaft defines a reduced profile with respect to at least one other portion of the shaft, wherein at least a portion of the reduced profile portion is configured to be adjacent to the device housing when the implantable medical device is positioned on the shaft.
However Gagner teaches a vasculature delivery system (Abstract, [0094])) comprising a reduced profile portion relative to other portions of the shaft (Fig. 29A, slot 476), wherein a medical device is adjacent to the reduced profile portion (Fig. 29A-29D, [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a reduced profile portion of Gagner to the implantable medical device delivery of Summers and White as Gagner teaches such a notch can further helpfully constrain the medical device within the slot notch ([0094] “The notch on the overtube provides further constrainment of the magnet, especially in transferring torque and rotation to the implant about the endoscope.”), preventing undesired variation in movement while the medical device is being implanted.
Regarding Claim 2, Summers, White, and Gagner teach the kit of claim 1, and Summers teaches wherein the port comprises a proximal port and distal port, receiving at least a portion of the loops and being defined on a side wall of the elongated shaft (See Claim 1 Rejection).
Regarding Claim 8, Summers, White, and Gagner teach the kit of claim 1, and Summers teaches wherein the system comprises a first loop and second loop (See Claim 1 Rejection), and wherein the port comprises a proximal port and distal port, receiving at least a portion of the loops and being defined on a side wall of the elongated shaft (See Claim 1 Rejection) and White further teaches wherein the locking mandrel may interact with the housing as well ([0078] tether wire passes through coating of implantable assembly), wherein the locking mandrel is configured to pass through a lumen defined by the housing of the implantable medical device at the second port (Examiner notes that the claim does not explicitly require the implantable medical device to have a lumen defined by the housing and thus Examiner recognizes that by the locking mandrel being configured to pass through a loop in Summers and White, it is configured to pass through a lumen as well).
Regarding Claim 9, Summers, White, and Gagner teach the kit of claim 1, wherein the reduced profile portion is configured to be positioned between two cleats of the implantable medical device when the implantable medical device is positioned on the shaft (Examiner notes that the claim does not explicitly require the implantable medical device to have two cleats and thus Examiner recognizes that a reduced profile portion of Gagner at a midpoint position of a catheter of an implantable kit of Summers and White, would position the locking mandrel in this portion to be surrounded / between an attachment mechanism such as a loop or cleats). 
Regarding Claim 10, Summer, White, and Gagner teach the kit of claim 1, and Gagner further teaches wherein the shaft comprises a reduced profile portion for holding the medical device (Fig. 29A-29C overtube 474 with reduced profile portion / lumen 478), their combined efforts fail to teach wherein the shaft comprises the reduced profile portion, a proximal portion proximal to the reduced profile portion, and a distal portion distal to the reduced profile portion, wherein each of the reduced profile portion, the proximal portion, and the distal portion comprise a respective portion of an inner shaft, wherein the proximal portion comprises a proximal outer shaft configured to surround at least a first portion of the inner shaft, wherein the distal portion comprises a distal outer shaft configured to surround at least a second portion of the inner shaft.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the medical device of Summers, White, and Gagner to further 
Furthermore, as the medical device of Summers and White are shown carried at a catheter midpoint, and have previously taught an outer shaft surrounding a portion of an inner shaft, it would be obvious that an intermediate reduced profile portion would be adjacent to a proximal portion comprising a proximal outer shaft configured to surround at least a first portion of the inner shaft and a distal portion comprising a distal outer shaft configured to surround at least a second portion of the inner shaft.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of White and further in view of Gagner and further in view of Allan et al (US 2012/0271134) (“Allan”).
Regarding Claim 3, while Summers, White, and Gagner teach the kit of claim 2, their combined efforts fail to teach wherein the proximal port is circumferentially spaced approximately 180 degrees about the elongated shaft from the distal port.
However Allan teaches an implantable medical device (Abstract) that teaches wherein the proximal port is circumferentially spaced apart about the elongated shaft from the distal port (Fig. 9F, [0025]) and teaches that this spacing may be configured on the basis of a fixation member ([0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the port of Summers, White, and Gagner to set the circumferential displacement of Allan to be approximately 180 degrees instead of approximately 90 degrees as mere design choice by changing a relative dimension. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ . 

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of White and further in view of Gagner and further in view of Fastovsky et al (US 2003/0125790) (“Fastovsky”).
Regarding Claim 4, while Summers, White, and Gagner teach the kit of claim 1, their combined efforts fail to teach wherein the locking mandrel defines a guidewire lumen configured for passage of a guidewire.
However Fastovsky teaches an implantable medical device (Abstract) wherein a locking mandrel defines a guidewire lumen configured for the passage of a guidewire (Figs. 3a-3f, [0044]-[0047] guidewire 16 is within a guidewire lumen / inner tube 10, guidewire lumen / inner tube 10 doubles as a locking mandrel for medical implant 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the locking mandrel of Summers, White, and Gagner additionally acts as a guidewire lumen as Fastovsky teaches this as a method for first finding the proper path to the desired implant location, which enables moving the implant to the desired location as simply as possible.
Regarding Claim 5, while Summers, White, and Gagner teach the kit of claim 1, their combined efforts fail to teach wherein the at least one lumen of the elongated shaft is configured such that a guidewire and the locking mandrel may be positioned adjacent to one another within the at least one lumen.
However Fastovsky teaches an implantable medical device (Abstract) wherein a locking mandrel defines a guidewire lumen configured for the passage of a guidewire (Figs. 3a-3f, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the locking mandrel of Summers, White, and Gagner additionally acts as a guidewire lumen as Fastovsky teaches this as a method for first finding the proper path to the desired implant location, which enables moving the implant to the desired location as simply as possible. Furthermore, it would be obvious to note that a by virtue of the locking mandrel acting as a guidewire lumen, it is also adjacent to the guidewire.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of White and further in view of Gagner and further in view of Osborne (US 2007/0049847).
Regarding Claim 6, while Summers, White, and Gagner teach the kit of claim 1, and White teaches the system comprising both a locking shaft defining the port and a guidewire shaft (Figs. 29 and 30, [0078] second lumen portions 106A and 106B are locking shafts for locking mandrel 108 / tether wire, apertures acting as ports [0077] guidewire 110 in main lumen 102), their combined efforts fail to teach wherein the locking shaft is twisted about the guidewire shaft.  
However Osborne teaches a wire guide system (Abstract) wherein the system may be configured by two wires, a central core wire and an outer coil member ([0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the locking shaft and guidewire shaft design of White with the coiled relationship of Osborne as Osborne teaches that two wires used in this manner provide benefits to pushability, flexibility, and torqueability (Osborne: [0030] “a core wire 28 that provides general axial stiffness to improve the pushability of the wire guide 10 and an outer .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of White and further in view of Gagner and further in view of Griswold et al (US 2013/0253347) (“Griswold”).
Regarding Claim 7, Summers, White, and Gagner teach the kit of claim 1, their combined efforts fail to teach wherein the locking mandrel comprises at least one helical portion, wherein the locking mandrel is configured to be rotated with respect to the shaft to pass through the loop of the fixation assembly.
However Griswold teaches a medical device deployment system (Abstract) wherein a locking mandrel interacting with a medical device’s loop comprises a helical portion passing through the loop ([0124]-[0127]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the locking mandrel of Summers to comprise a helical portion to interact with the loop as taught by Griswold as a simple substitution of one know means of engaging a loop (Summers: with a straight wire) for another (Griswold: with a helical wire) to obtain the predictable results of the securing the loop to the outer wall by preventing the loop from coming loose.

Response to Arguments
Applicant’s amendments and arguments filed 1/28/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Summers, White, and Gagner for Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791